DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-50, and 70-73, drawn to a non-naturally occurring lantibiotic comprising amino acid sequence of MU1140, which appears to correspond to Applicants’ SEQ ID NO: 1160. 
Group II, claim 32, drawn to a non-naturally occurring lantibiotic comprising amino acid sequence of SEQ ID NO: 550. 
Group III, claim 46, drawn to a non-naturally occurring lantibiotic comprising amino acid sequence of SEQ ID NO: 1157. 
Group IV, claims 51-54, 57-58, 74-77, and 80-81, drawn to a method of reducing reproduction of bacteria or reducing numbers of bacteria.
Group V, claims 55 and 78, drawn to a preservative comprising an effective amount of the lantibiotic.
Group VI, claims 56 and 79, drawn to a food, beverage, gum or dentifrice comprising the lantibiotic.
Group VII, claims 59 and 82, drawn to a composition comprising a solid surface or textile with the lantibiotic composition.
Group VIII, claims 60 and 83, drawn to a method of reducing a biofilm or biofouling condition.
Group IX, claims 61 and 84, drawn to a kit comprising the lantibiotic
Group X, claims 62-69 and 85-92, drawn to a method of preventing or treating a subject diagnosed with a bacterial infection.
Group XI, claims 93-97, drawn to a purified polynucleotide.
Group XII, claims 98-101 and 103, drawn to a host cell.
Group XIII, claim 102, drawn to a non-naturally occurring lantibiotic comprising amino acid sequence of SEQ ID NO: 1161. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group’s I-III and XIII lack unity of invention because they lack the same or corresponding special technical features. Group’s I-III and XIII recite lantibiotics that have different SEQ ID NOs., and, thus, different special technical features a priori.
Groups IV-XII lack unity of invention because even though the inventions of these groups require the technical feature of a non-naturally occurring lantibiotic comprising an amino acid sequence of MU1140 and further comprising a mutation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2013/130349 (hereinafter “the ‘349 publication”).
The ‘349 publication teaches variants of the MU1140 lantibiotic and further that the variants have the amino acid at position (1) is changed to lle or Gly, the amino acid at position (4) is changed to an Ala, the amino acid at position (4) is removed, the amino acid at position (5) is changed to an Ala, or wherein, as in the case of MU1140, the amino acid at position (13) is Arg, the Arg at position (13) is substituted with Asp, or combinations of two or more these changes (abstract, claim 1). ‘349 further teaches methods of use of the lantibiotic such as reducing reproduction of bacteria or reducing numbers of bacteria present, a food, beverage, gum, or dentifrice composition comprising an amount of one or more variant lantibiotics and a method of reducing a biofilm or biofouling condition comprising contacting the antimicrobial composition (claims 12-22).

Claims 33 and 47 link(s) inventions II and III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 33 and 47.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: a single SEQ ID NO to represent the lantibiotic.
Applicant is required to elect a single SEQ ID NO for the lantibiotic and specify the number of mutations on the lantibiotic. Applicant should further specify the type of post-translational modification on the lantibiotic.
Species B: Single SEQ ID NO: for the polynucleotide.
In the event that the applicant elects the invention of Group XI, applicant is required to elect a single SEQ ID NO for the polynucleotide.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654